[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-10518             JULY 5, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                               D.C. Docket No. 9:10-cv-80312-KAM

KENNETH COLEMAN,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellant,

versus

ST. LUCIE COUNTY JAIL,
DEPUTY O'BRIEN,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees,

LT. WILDS, et al.,

llllllllllllllllllllllllllllllllllllllll                                     Defendants.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 5, 2011)
Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Kenneth Coleman appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 civil rights complaint, in which he alleged that Officer O’Brien used

excessive force against him and that Lieutenant Wilds did not assist him when she

saw him being taken for medical treatment following the encounter with Officer

O’Brien. Coleman challenges (1) the district court’s dismissal of his claim against

Lieutenant Wilds under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

upon which relief could be granted; and (2) the district court’s dismissal of his

complaint for failure to prosecute his claim against Officer O’Brien. After careful

review of the record and Coleman’s brief, we affirm the district court’s dismissal

of Coleman’s claims against Officer O’Brien and Lieutenant Wilds.

                                          I.

      Coleman argues that the district court erred in dismissing his claim against

Lieutenant Wilds under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

upon which relief could be granted. We review de novo a district court’s

dismissal for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2), using the

same standards that govern dismissals under Federal Rule of Civil Procedure

12(b)(6). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Under those

                                          2
standards, we accept the allegations in the complaint as true and construe them in

the light most favorable to the plaintiff. Timson v. Sampson, 518 F.3d 870, 872

(11th Cir. 2008). “Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “[T]o

prevail on a civil rights action under § 1983, a plaintiff must show that he or she

was deprived of a federal right by a person acting under color of state law.”

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

      An allegation of an unjustified, brutal use of force against an inmate by a

guard states a claim under § 1983. See, e.g., Perry v. Thompson, 786 F.2d 1093

(11th Cir. 1986). Additionally, “an officer who is present at the scene and who

fails to take reasonable steps to protect the victim of another officer’s use of

excessive force, can be held liable for his nonfeasance.” Fundiller v. City of

Cooper City, 777 F.2d 1436, 1442 (11th Cir. 1985).

      Coleman argues that the district court’s dismissal of his claim against

Lieutenant Wilds was erroneous because she witnessed his beating at the hands of

Officer O’Brien but failed to stop or report the misconduct. But in his complaint,

Coleman did not allege that Lieutenant Wilds observed the beating. Instead, the

complaint, even construed liberally, only alleges that Lieutenant Wilds saw

                                           3
Coleman when he was being taken by force for medical treatment following the

beating and that she said and did nothing. The district court concluded that “the

fact that Wilds saw [Coleman] being taken to medical in cuffs, however roughly,

did not prompt a duty to interfere on her part.” We agree. Given that Coleman

failed to allege in his complaint that Lieutenant Wilds observed the alleged

beating by Officer O’Brien, he failed to a state claim against Lieutenant Wilds

under § 1983.

                                          II.

      Coleman also appears to argue that the district court should not have

dismissed the complaint for failure to prosecute after he failed to provide the court

with Officer O’Brien’s current address for service of process. The district court

may dismiss a claim if the plaintiff fails to prosecute it or comply with a court

order. See Fed. R. Civ. P. 41(b); Betty K Agencies, Ltd. v. M/V MONADA, 432

F.3d 1333, 1337 (11th Cir. 2005) (stating that a district court may sua sponte

dismiss a case under the authority of either Rule 41(b) or the court’s inherent

power to manage its docket). We review such a dismissal for abuse of discretion.

Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999).

      Here, the United States Marshal returned the service of summons for Officer

O’Brien to the district court unexecuted, explaining that there was not enough

                                          4
information in Coleman’s complaint to locate Officer O’Brien. The district court

then ordered Coleman to supply the court with a current address for Officer

O’Brien. When Coleman failed to do so, the district court dismissed the complaint

without prejudice.1 Coleman argues that the jail does not provide inmates with

staff addresses, and he is confined and is unable to obtain the address himself. But

given that Coleman failed to respond in any way to the district court’s order, we

cannot say that the district court abused its discretion in dismissing Coleman’s

complaint for failure to prosecute. See Fed. R. Civ. P. 41(b).

       For all of these reasons, we affirm the dismissal of Coleman’s complaint.2

       AFFIRMED.




       1
          Coleman did not file any objections to the magistrate judge’s report, which recommended
that the case be dismissed without prejudice for lack of prosecution.
       2
           Coleman named four defendants in his complaint: (1) St. Lucie County Jail; (2) Lieutenant
Wilds; (3) Officer O’Brien; and (4) Nurse Talbatath. As explained above, we affirm the dismissals
of Coleman’s claims against Lieutentant Wilds and Officer O’Brien. The district court also
dismissed Coleman’s claim against Nurse Talbatath, but Coleman does not challenge this ruling in
his brief and has therefore abandoned that issue on appeal. See Irwin v. Hawk, 40 F.3d 347, 347 n.1
(11th Cir. 1994). Although the district court never addressed Coleman’s claim against the St. Lucie
County Jail, Coleman’s brief to this Court, even construed liberally, does not challenge the dismissal
of his complaint on this basis. We therefore conclude that Coleman has also abandoned his claim
against the St. Lucie County Jail. See id.

                                                  5